UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                              No. 01-60112
                            Summary Calendar



                      JUDITH WILLIAMS, ET AL.,

                                                                 Plaintiffs,


                            JUDITH WILLIAMS,

                                                        Plaintiff-Appellant,


                                  VERSUS


                          K MART CORPORATION,

                                                        Defendant-Appellee.




           Appeal from the United States District Court
             For the Southern District of Mississippi
                            (3:99-CV-597-WS)
                            August 21, 2001


Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Judith   Williams   sued   K-Mart    in   state    district   court   in

Mississippi to recover for injuries sustained by Williams when a

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
storage box fell on her head and neck while she was shopping in a

K-Mart store.     K-Mart removed to the federal district court on

diversity jurisdiction. The case was tried to a jury which awarded

a verdict in favor of Williams and found damages in the amount of

$110,000 consisting of $10,000 for permanent injuries and $100,000

for doctor bills, prescriptions and medications, both past and

future.   The jury did not award any sum for past or future pain and

suffering.     The testimony indicated that plaintiff had sustained

approximately $27,000 of past medical expenses and she testified

that   there   would   be   approximately   $36,000    of   future   medical

expenses. Consequently, the award of $100,000 was substantially in

excess of the amount of the testimony for past and future medical

bills.    The district court entered judgment on the jury verdict.

Williams moved for a new trial on damage issues only and the

district court denied that motion.       Williams appealed.

       We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself.           We are unable to say

that the district court abused its discretion by denying the motion

for new trial.

       Accordingly, the judgment below is

                 AFFIRMED.




                                     2